DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9-11, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120027450 to Imai, in view of US 20140232803 to Kobayashi.
Regarding Claim 1, Imai discloses an image forming apparatus (Figs. 1-3 and 6, image forming apparatus; ¶¶ [0037]-[0040]), comprising: a photosensitive drum assembly rotatable about a rotational axis extending in an axial direction (Figs. 1-3 and 6, drum-shaped photosensitive element 1; ¶¶ [0037]-[0040]), the photosensitive drum assembly comprising: a photosensitive drum (Figs. 1-3 and 6, drum-shaped photosensitive element 1; ¶¶ [0037]-[0040]); and a flange fitted to an inner circumferential surface of the photosensitive drum, the flange including an outer portion arranged on an outer side of an end face of the photosensitive drum in the axial direction (Figs. 1-3 and 6, shaft member 111 having disk-shaped interior portion 111b fitted to drum-shaped photosensitive element 1 and outer portion 111a supported by bearing 102; ¶¶ [0037]-[0040], [0057]-[0058]); an exposure head comprising: a plurality of light emitters aligned along the axial direction; a lens array focusing light from the light emitters on the photosensitive drum, and a head frame supporting the light emitters and the lens array (Figs. 1-3 and 6, LED array 302, lens array 304 and head holder 305; ¶¶ [0037]-[0040]); and a bearing supporting the outer portion of the flange (Figs. 1-3 and 6, shaft member 111 outer portion 111a supported by bearing 102; ¶¶ [0037]-[0040], [0057]-[0058]). 
Although Imai discloses a bearing holding member 113 and spacing member 306 that contacts the head holder 305, Imai does not explicitly disclose the bearing including a first contact face, the first contact face being in contact with the exposure head such that a distance from the rotational axis to the first contact face is greater than a distance from the rotational axis to an emitting surface of the lens array. Kobayashi discloses the bearing including a first contact face, the first contact face being in contact with the exposure head such that a distance from the rotational axis to the first contact face is greater than a distance from the rotational axis to an 
Regarding Claim 2, Imai discloses the exposure head is movable between an exposable position, in which the photosensitive drum is exposable by the exposure head, and a retracted position, in which the exposure head is apart farther from the photosensitive drum than the exposure head being in the exposable position (Figs. 4-5, print head 3 in contacting and retracted positions; ¶¶ [0050]-[0056]), and wherein the head frame includes a contact member, the contact member having a second contact face, the second contact face being configured to contact the first contact face when the exposure head is in the exposable position and separate from the first contact face when the exposure head is in the retracted position (Figs. 4-5, print head 3 with spacing member 306 in contacting and retracted positions; ¶¶ [0039], [0050]-[0056]).
Regarding Claim 3, Imai discloses the second contact face is a rounded face protruding toward the rotational axis (Figs. 4-5, rounded spacing member 306; ¶¶ [0039], [0050]-[0056]).
Regarding Claim 7, Imai discloses a drum frame supporting the bearing (Figs. 3-6, holding member 103 supporting bearing 102; ¶¶ [0047]-[0052]), wherein the bearing has a face contacting the drum frame in a rotating direction of the photosensitive drum, the face being arranged at a position different from the first contact face in a circumferential direction of the bearing (Figs. 3-6, holding member 103 supporting bearing 102; ¶¶ [0047]-[0052]).
Claim 9, Imai discloses an image forming apparatus (Figs. 1-3 and 6, image forming apparatus; ¶¶ [0037]-[0040]), comprising: a photosensitive drum assembly rotatable about a rotational axis extending in an axial direction (Figs. 1-3 and 6, drum-shaped photosensitive element 1; ¶¶ [0037]-[0040]), the photosensitive drum assembly comprising: a photosensitive drum (Figs. 1-3 and 6, drum-shaped photosensitive element 1; ¶¶ [0037]-[0040]); and a flange fitted to an inner circumferential surface of the photosensitive drum, the flange including an outer portion arranged on an outer side of an end face of the photosensitive drum in the axial direction (Figs. 1-3 and 6, shaft member 111 having disk-shaped interior portion 111b fitted to drum-shaped photosensitive element 1 and outer portion 111a supported by bearing 102; ¶¶ [0037]-[0040], [0057]-[0058]); an exposure head comprising: a plurality of light emitters aligned along the axial direction; a lens array focusing light from the light emitters on the photosensitive drum, and a head frame supporting the light emitters and the lens array (Figs. 1-3 and 6, LED array 302, lens array 304 and head holder 305; ¶¶ [0037]-[0040]); and a bearing supporting the outer portion of the flange including a bearing portion having a cylindrical shape, the bearing portion supporting an outer circumferential surface of the outer portion of the flange; (Figs. 1-3 and 6, shaft member 111 outer portion 111a supported by bearing 102; ¶¶ [0037]-[0040], [0057]-[0058]). 
Although Imai discloses a bearing holding member 113 and spacing member 306 that contacts the head holder 305, Imai does not explicitly disclose the bearing including: a first contact face, the first contact face being in contact with the exposure head to define a distance between the lens array and the photosensitive drum along a direction of an optical axis of the light; and an extending portion extending outward from an outer periphery of the bearing portion in a radial direction of the photosensitive drum, wherein the first contact face is formed in the extending portion. Kobayashi discloses the bearing including: a first contact face, the first contact face being in contact with the exposure head to define a distance between the lens array and the photosensitive drum along a direction of an optical axis of the light; and an 
Regarding Claim 10, Kobayashi discloses a distance from the rotational axis to the first contact face is greater than a distance from the rotational axis to an emitting surface of the lens array (Figs. 2-4 and 9, drum 12 with bearings 131, 133 having bearing contact portions 135 contacting LPH 14 such that rod lens array 143 is closer to axis than contact portion 135; ¶¶ [0041]-[0043], [0066]-[0070]).
Regarding Claim 11, Imai discloses the exposure head is movable between an exposable position, in which the photosensitive drum is exposable by the exposure head, and a retracted position, in which the exposure head is apart farther from the photosensitive drum than the exposure head being in the exposable position (Figs. 4-5, print head 3 in contacting and retracted positions; ¶¶ [0050]-[0056]), and wherein the head frame includes a contact member, the contact member having a second contact face, the second contact face being configured to contact the first contact face when the exposure head is in the exposable position and separate from the first contact face when the exposure head is in the retracted position (Figs. 4-5, print 
Regarding Claim 15, Imai discloses a drum frame supporting the bearing (Figs. 3-6, holding member 103 supporting bearing 102; ¶¶ [0047]-[0052]), wherein the bearing has a face contacting the drum frame in a rotating direction of the photosensitive drum, the face being arranged at a position different from the first contact face in a circumferential direction of the bearing (Figs. 3-6, holding member 103 supporting bearing 102; ¶¶ [0047]-[0052]).
Regarding Claim 17, Imai discloses drum unit (Figs. 3-6, holding member 103 supporting bearing 102 and drum 1; ¶¶ [0047]-[0052]), comprising: a photosensitive drum assembly rotatable about a rotational axis extending in an axial direction (Figs. 1-3 and 6, drum-shaped photosensitive element 1; ¶¶ [0037]-[0040]), the photosensitive drum assembly comprising: a photosensitive drum (Figs. 1-3 and 6, drum-shaped photosensitive element 1; ¶¶ [0037]-[0040]); a flange fitted to an inner circumferential surface of the photosensitive drum, the flange including an outer portion arranged on an outer side of an end face of the photosensitive drum in the axial direction (Figs. 1-3 and 6, shaft member 111 having disk-shaped interior portion 111b fitted to drum-shaped photosensitive element 1 and outer portion 111a supported by bearing 102; ¶¶ [0037]-[0040], [0057]-[0058]); and a bearing supporting the outer portion of the flange (Figs. 1-3 and 6, outer portion 111a supported by bearing 102; ¶¶ [0037]-[0040], [0057]-[0058]), the bearing including: a bearing portion having a cylindrical shape, the bearing portion supporting an outer circumferential surface of the outer portion of the flange (Figs. 1-3 and 6, shaft member 111 having disk-shaped interior portion 111b fitted to drum-shaped photosensitive element 1 and outer portion 111a supported by bearing 102; ¶¶ [0037]-[0040], [0057]-[0058]); and a drum frame supporting the bearing (Figs. 3-6, holding member 103 supporting bearing 102 and drum 1; ¶¶ [0047]-[0052]),.
Although Imai discloses a bearing holding member 113 and spacing member 306 that contacts the head holder 305, Imai does not explicitly disclose an extending portion extending 
Regarding Claim 19, Imai discloses the bearing has a face contacting the drum frame in a rotating direction of the photosensitive drum, the face being arranged at a position different from the first contact face in a circumferential direction of the bearing (Figs. 3-6, holding member 103 supporting bearing 102; ¶¶ [0047]-[0052]).
Claim 20, Kobayashi discloses the flange includes a drum coupler, to which a rotating driving force is input (Fig. 2, housing-side coupling 97; ¶ [0036]).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Kobayashi as applied to claims 1 and 9, and further in view of US 20130315625 to
Fujita.
Regarding Claims 8 and 16, Imai in view of Kobayashi disclose the image forming apparatus according to claims 1 and 9, and Imai further discloses a main housing; a drum frame configured to be attached to the main housing, the drum frame supporting the bearing (Figs. 3-6, holding member 103 supporting bearing 102 installed in image forming apparatus; ¶¶ [0047]-[0052]). However, Imai in view of Kobayashi do not disclose a cover movable between a closure position, in which the cover covers the drum frame, and an open position, in which the drum frame is detachably attachable to the main housing, wherein the exposure head is located in an exposable position, in which the photosensitive drum is exposable by the exposure head, when the cover is in the closure position, and is movable to a retracted position, in which the exposure head is apart farther from the photosensitive drum than the exposure head being in the exposable position, when the cover is in the open position. Fujita discloses a cover movable between a closure position, in which the cover covers the drum frame, and an open position, in which the drum frame is detachably attachable to the main housing (Figs. 1 and 8-9, top cover 50 and middle cover 40 of housing 90 in open and closed positions; ¶¶ [0060]-[0067]), wherein the exposure head is located in an exposable position, in which the photosensitive drum is exposable by the exposure head, when the cover is in the closure position (Figs. 1 and 8-9, top cover 50 and middle cover 40 of housing 90 in closed position with writing heads 70Y, 70M, 70C, and 70K in exposure position; ¶¶ [0060]-[0067]), and is movable to a retracted position, in which the exposure head is apart farther from the photosensitive drum than the exposure head being in the exposable position, when the cover is in the open position (Figs. 1 and 8-9, top .

Allowable Subject Matter
Claims 4-6, 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852